MARTIN, J.
Offense, theft of a pistol of the value of $5; punishment, fine of $10. No bills of exception appear in the record, except one, which purports to contain all the evidence introduced at the trial and denominated “Bill of Exceptions No. 1.” Treating this as a statement of facts, it shows a ease of circumstantial evidence sufficient to warrant the conviction of appellant as a principal offender with one Ike Ivey in the theft of the pistol in controversy. No question is presented for review except the sufficiency of the evidence, and the judgment Of the trial court is accordingly affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.